DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 07/28/2022 is acknowledged.
Claims 10-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/28/2022.

Specification
The disclosure is objected to because of the following informalities: 
Table 2 in paragraph [0044] is not legible. 
Appropriate correction is required.

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:    
In order to ensure proper antecedent basis, it is suggested to insert “polymer” between “functional” and “excipient” in claim 4, line 1; claim 5, line 2; and claim 9, line 2. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 contains the trademark/trade name "polyvinylpyrrolidone K90" and "polyvinylpyrrolidone K64".  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polyvinylpyrrolidone and, accordingly, the identification/description is indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites "a glass transition temperature of greater than 30.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (CN 104739848 A; hereinafter Bai), in view of Zehner (US 4786722 A; hereinafter Zehner) and Zeller (US 2006/0040023 A1; hereinafter Zeller). 


	The Examiner has provided a machine translation of CN 104739848 A. The citations of the prior art in this rejection refer to the machine translation.
	
Regarding claims 1-4 and 6-7, Bai teaches a granule containing tagatose and granule excipient (i.e., excipient/tagatose composite), wherein the granules are prepared by wet granulating a material comprising tagatose and granule excipient with 75% ethanol solution (i.e., tagatose spray-drying feed formulation; excipient and tagatose co-dissolved in a solvent) and drying, wherein the drying method can be spray drying (Bai, page 11, paragraphs 20-23; page 12, paragraph 5; claims 5-6 and 8; page 13, Example 2), 
wherein the granule adjuvant (i.e., granule excipient) is from the group comprising hydroxypropylmethylcellulose, (Bai, page 11, paragraph 20; page 12, paragraph 4; page 13, Example 2; claims 5 and 8);
wherein the solvent is selected from an ethanol-water solution, such as a 75% ethanol aqueous solution (Bai, page 12, paragraph 5).
Regarding claims 1-3, Bai further teaches wherein a pharmaceutically acceptable carrier may be used, including excipients or diluents, such as citric acid (Bai, page 9, paragraph 4), wherein tagatose is sweet, the calorific value is only 1/3 of sucrose, about 20% is absorbed by the small intestine and is a safe food for the prevention and treatment of type 2 diabetes (Bai, page 2, last paragraph – page 3, paragraph 3), and wherein the health product composition of the present invention includes a medical food, a health food or functional food, a general food, and the like (Bai, page 2, ‘Technical Field’).
Regarding claims 1-3, Bai does not explicitly disclose (a) wherein the tagatose is D-tagatose, and (b) wherein the excipient/D-tagatose composite has a glass transition temperature of greater than 30oC, between about 30oC and about 40oC, and between about 30 oC and about 35 oC, as presently claimed.
With respect to the difference (a), Zehner teaches wherein D-tagatose is soluble in water and stable in aqueous solutions, and therefore it is useful for sweetening all types of materials which are intended for consumption, such as edible materials and foodstuffs, including cough syrups and other medicinal preparations (Zehner, col. 3, lines 4-22), wherein the sweeteners may be added directly or may be first incorporated with a diluent, such as a liquid carrier including water or citric acid (Zehner, col. 3, line 35 – col. 4, line 3).
As Zehner expressly teaches, D-tagatose not readily absorbed across the intestinal membrane, thus rendering it less calorific than sucrose when used to prepare a sweetened edible formulation, is at least as sweet as sucrose with the same quality of taste, and may be used in foodstuffs and other edible formulations designed for people whose metabolizable carbohydrate intake must be restricted because of conditions such as diabetes (Zehner, col. 1, line 52- col. 2, line 2).
Zehner is analogous art, as Zehner is drawn to a sweetened edible formulation comprising D-tagatose (Zehner, abstract).
In light of the motivation of using D-tagatose taught in Zehner, it therefore would have been obvious to one of ordinary skill in the art to use the D-tagatose of Zehner as the tagatose in Bai, in order to use a material with low calories, high sweetness, and same quality of taste as sucrose, and thereby arrive at the claimed invention.
With respect to the difference (b), Zeller teaches wherein an aqueous solution is spray-dried to form a composition with particles having internal voids (Zeller, claims 1 and 33), wherein ingredients that can be used to formulate powders include carbohydrates, preferably include sugars and modified celluloses, such as hydroxypropylmethyl cellulose (Zeller, [0011]-[0012]), and wherein powders which are used to manufacture the foaming compositions have a glass transition temperature between 30-150oC (Zeller, [0017]).
As Zeller expressly teaches, powders retain their structure with good stability when stored below the glass transition temperature and powders stored in a closed container at room temperature generally perform well many months later (Zeller, [0033]), and wherein the glass transition temperature can intentionally be raised or lowered by simply decreasing or increasing the moisture content of the powder using any suitable method (Zeller, [0025]). 
Zeller is analogous art, as Zeller is drawn to an aqueous solution that is spray-dried (i.e., spray-drying feed formulation) (Zeller, claims 1 and 33), wherein ingredients that can be used to formulate powders include carbohydrates, preferably include sugars and modified celluloses, such as hydroxypropylmethyl cellulose (Zeller, [0011]-[0012]).
In light of the motivation of using a glass transition temperature between 30-150oC taught in Zeller, it therefore would have been obvious to one of ordinary skill in the art to incorporate the glass transition temperature of Zeller by modifying the moisture content of the granules containing D-tagatose (i.e., excipient/D-tagatose composite) of Bai in view of Zehner, in order to be able to stably store the granules at room temperature, and thereby arrive at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed range glass transition temperature “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

	Alternatively, the recitation in the claims that the mixture of D-tagatose and a functional polymer excipient co-dissolved in a solvent is “a D-tagatose spray-drying feed formulation” and “to produce an excipient/D-tagatose composite having a glass transition temperature of greater than 30oC” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Bai in view of Zehner and Zeller disclose the mixture of D-tagatose and a functional polymer excipient co-dissolved in a solvent, as presently claimed, it is clear that the material comprising tagatose, granule excipient and 75% ethanol solution of Bai in view of Zehner and Zeller would be capable of performing the intended use, i.e. use as a D-tagatose spray-drying feed formulation and to produce a excipient/D-tagatose composite having a glass transition temperature of greater than 30oC, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

	
Regarding claim 5, Bai further teaches wherein 10% to 35% tagatose and 30% to 55% granule adjuvant (i.e., excipient) is added, wherein the amount is prescribed in weight percent (i.e., ranges include tagatose and excipient in weight ratio of 1:1) (Bai, page 13, Example 2; claim 8). 
As set forth in MPEP 2144.05, in the case where the claimed ratio of D-tagatose and functional excipient range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Zehner and Zeller, as applied to claim 7 above, further in view of Hugo et al., Selection of excipients, solvent and packaging to optimize the performance of spray-dried formulations: case example fenofibrate (as provided in IDS filed 11/09/2021; hereinafter Hugo). 
Regarding claim 8, Bai in view of Zehner and Zeller does not explicitly disclose wherein the acetone and the water are provided at a ratio of between 1:1 and 4.6:1 (v/v%), as presently claimed.
With respect to the difference, Hugo teaches solid dispersions with different amorphous polymers manufactured from two solvent systems by spray drying (Hugo, Abstract, ‘Materials and methods’; page 404, first paragraph), where excipients which have been used to prepare solid dispersions by spray drying include hydroxypropylmethylcellulose (Hugo, Table 2; Table 4) and wherein excipients were dissolved in ethanol 96%, in a mixture with water 8:2 (volumetric) (i.e., about 76.8% ethanol aqueous solution, which is substantially identical to the 75% ethanol aqueous solution taught in Bai) or as a mixture of acetone/water 7:3 (volumetric) (i.e., 2.33:1 v/v%) (Hugo, page 404, first paragraph).
Hugo is analogous art, as Hugo is drawn to the preparation of solid dispersions by spray drying wherein an excipient is dissolved in a mixture of acetone/water (Hugo, page 404, first paragraph).
In light of the disclosure of Hugo of the equivalence and interchangeability of using an ethanol-water solution as disclosed in Bai (Bai, page 12, paragraph 5), with acetone and water provided at a ratio of between 1:1 and 4.6:1 (v/v%) as presently claimed, it would therefore been obvious to one of ordinary skill in the art to use a mixture of acetone/water 7:3 (volumetric) as the solvent in Bai in view of Zehner and Zeller, and thereby arrive claimed invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Zehner and Zeller, as applied to claim 1 above, further in view of Hugo and Martyn et al. (US 2016/0015792 A1; hereinafter Martyn).
Regarding claim 9, Bai further teaches wherein 10% to 35% tagatose and 30% to 55% granule adjuvant (i.e., excipient) is added, wherein the amount is prescribed in weight percent (i.e., ranges include tagatose and excipient in weight ratio of 1:1) (Bai, page 13, Example 2; claim 8). 
As set forth in MPEP 2144.05, in the case where the claimed ratio of D-tagatose and functional excipient range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Bai further teaches wherein the pharmaceutical composition is in a form such as a granule, a powder, and the like (Bai, page 4, paragraph 3), and can be used as a health product composition as a drug, a medical food, and the like (i.e., can be used as medicine) (Bai, page 2, paragraph 2).
However, Bai in view of Zehner and Zeller does not explicitly disclose (a) wherein the formulation is an about 5% (w/v%) of solution of about 1:1 (w/w) ratio of D-tagatose to function excipient and (b) a co-solvent system of acetone and water are provided in an acetone to water ratio of between 1:1 and 4.6:1 (v/v%), as presently claimed.

With respect to the difference (a), Martyn teaches a sterile powder composition, wherein the composition can be a pharmaceutical product, wherein the powder can be in a form such as granules, particles or powder, and the powder is produced by removal of liquid from a feedstock such as by spray drying (Martyn, [0034]; [0019]; abstract), wherein suitable solvents include ethanol/water and acetone (Martyn, [0167]) and wherein the solids content of the spray-drying feedstock may be in the range from about 0.1% w/w to 50% w/w, such as 1.0% w/w to 40% w/w (Martyn, [0147]).
As Martyn expressly teaches, the settings may vary depending on the type of equipment used, the particle size distribution desired and the nature of the solvent system employed, and wherein the use of there and similar methods allow formation of sterile powders or microparticles with diameters appropriate for use according to the invention (i.e., such as a pharmaceutical product) (Martyn, [0147]; [0019]; abstract). 
Martyn is analogous art, as Martyn is drawn to a liquid feedstock to produce a powder composition by removal of liquid from the feedstock by spray drying (Martyn, [0019]; [0034]).
In light of the motivation of using solids content of from about 0.1% w/w to 50% w/w taught in Martyn, it therefore would have been obvious to one of ordinary skill in the art to use the solids content of the spray-drying feedstock of Martyn as the amount of the tagatose and granule excipient used in the preparation mixture of Bai in view of Zehner and Zeller, in order to achieve desired particle size distribution and diameters, and thereby arrive at the claimed invention.
While Martyn does not explicitly disclose the solids content based on w/v%, it would have been obvious to one of ordinary skill in the art that the solids content taught in Martyn would encompass 5% w/v%, as presently claimed, and thereby arrive at the claimed invention. 

With respect to the difference (b), Hugo teaches solid dispersions with different amorphous polymers manufactured from two solvent systems by spray drying (Hugo, Abstract, ‘Materials and methods’; page 404, first paragraph), where excipients which have been used to prepare solid dispersions by spray drying include hydroxypropylmethylcellulose (Hugo, Table 2; Table 4) and wherein excipients were dissolved in ethanol 96%, in a mixture with water 8:2 (volumetric) (i.e., about 76.8% ethanol aqueous solution, which is substantially identical to the 75% ethanol aqueous solution taught in Bai) or as a mixture of acetone/water 7:3 (volumetric) (i.e., 2.33:1 v/v%) (Hugo, page 404, first paragraph).
Hugo is analogous art, as Hugo is drawn to the preparation of solid dispersions by spray drying wherein an excipient is dissolved in a mixture of acetone/water (Hugo, page 404, first paragraph).
In light of the disclosure of Hugo of the equivalence and interchangeability of using an ethanol-water solution as disclosed in Bai (Bai, page 12, paragraph 5), with acetone and water provided at a ratio of between 1:1 and 4.6:1 (v/v%) as presently claimed, it would therefore been obvious to one of ordinary skill in the art to use a mixture of acetone/water 7:3 (volumetric) as the solvent in Bai in view of Zehner and Zeller, and thereby arrive claimed invention.



Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bai, in view of Zehner and Kim et al. (WO 2020005021 A1; hereinafter Kim).
	It is noted that when utilizing WO 2020005021 A1, the disclosures of the reference are based on US 20210244057 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to WO 2020005021 A1 are found in US 20210244057 A1.
	
Regarding claims 1-2, 4, and 6-7, Bai teaches a granule containing tagatose and granule excipient (i.e., excipient/tagatose composite), wherein the granules are prepared by wet granulating a material comprising tagatose and granule excipient with 75% ethanol solution (i.e., tagatose spray-drying feed formulation; excipient and tagatose co-dissolved in a solvent) and drying, wherein the drying method can be spray drying (Bai, page 11, paragraphs 20-23; page 12, paragraph 5; claims 5-6 and 8; page 13, Example 2), 
wherein the granule adjuvant (i.e., granule excipient) is from the group comprising hydroxypropylmethylcellulose, (Bai, page 11, paragraph 20; page 12, paragraph 4; page 13, Example 2; claims 5 and 8);
wherein the solvent is selected from an ethanol-water solution, such as a 75% ethanol aqueous solution (Bai, page 12, paragraph 5).
Regarding claims 1 and 2, Bai further teaches wherein a pharmaceutically acceptable carrier may be used, including excipients or diluents, such as citric acid (Bai, page 9, paragraph 4), wherein tagatose is sweet, the calorific value is only 1/3 of sucrose, about 20% is absorbed by the small intestine and is a safe food for the prevention and treatment of type 2 diabetes (Bai, page 2, last paragraph – page 3, paragraph 3), and wherein the health product composition of the present invention includes a medical food, a health food or functional food, a general food, and the like (Bai, page 2, ‘Technical Field’).
Regarding claims 1 and 2, Bai does not explicitly disclose (a) wherein the tagatose is D-tagatose, and (b) wherein the excipient/D-tagatose composite has a glass transition temperature of greater than 30oC, between about 30oC and about 40oC, as presently claimed.
With respect to the difference (a), Zehner teaches wherein D-tagatose is soluble in water and stable in aqueous solutions, and therefore it is useful for sweetening all types of materials which are intended for consumption, such as edible materials and foodstuffs, including cough syrups and other medicinal preparations (Zehner, col. 3, lines 4-22), wherein the sweeteners may be added directly or may be first incorporated with a diluent, such as a liquid carrier including water or citric acid (Zehner, col. 3, line 35 – col. 4, line 3).
As Zehner expressly teaches, D-tagatose not readily absorbed across the intestinal membrane, thus rendering it less calorific than sucrose when used to prepare a sweetened edible formulation, is at least as sweet as sucrose with the same quality of taste, and may be used in foodstuffs and other edible formulations designed for people whose metabolizable carbohydrate intake must be restricted because of conditions such as diabetes (Zehner, col. 1, line 52- col. 2, line 2).
Zehner is analogous art, as Zehner is drawn to a sweetened edible formulation comprising D-tagatose (Zehner, abstract).
In light of the motivation of using D-tagatose taught in Zehner, it therefore would have been obvious to one of ordinary skill in the art to use the D-tagatose of Zehner as the tagatose in Bai, in order to use a material with low calories, high sweetness, and same quality of taste as sucrose, and thereby arrive at the claimed invention.

With respect to the difference (b), Kim teaches a sweetener powder composition (Kim, abstract), wherein the sweetener powder composition may be a spray-dried product prepared from a liquid product, which is raw material for spray-drying (Kim, [0026]-[0027]) and wherein the glass transition temperature of the sweetener powder composition may be 40oC to 150oC (Kim, [0012]; [0044]).
As Kim expressly teaches, when drying is performed at a temperature equal to or higher than Tg value, the powder has a sticky property and thus is difficult to recover as a dry powder, and therefore, spray-drying must be performed at a temperature equal to or lower than the Tg value (Kim, [0027]).
Kim is analogous art, as Kim is drawn to a sweetener powder composition formed from spray-drying a liquid product (Kim, abstract; [0026]-[0027]).
In light of the motivation of using glass transition temperature of between 40oC to 150oC taught in Kim, it therefore would have been obvious to one of ordinary skill in the art to incorporate the sweetener powder glass transition temperature of Kim in the granule containing tagatose and granule excipient of Bai in view of Zehner, in order for spray-drying of the tagatose, granule excipient, and solvent mixture to be performed at a temperature equal to or below the glass transition temperature to improve recovery of the granules containing tagatose and granule excipient, and thereby arrive at the claimed invention.

As set forth in MPEP 2144.05, in the case where the claimed range glass transition temperature “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

	Alternatively, the recitation in the claims that the mixture of D-tagatose and a functional polymer excipient co-dissolved in a solvent is “a D-tagatose spray-drying feed formulation” and “to produce an excipient/D-tagatose composite having a glass transition temperature of greater than 30oC” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Bai in view of Zehner and Kim disclose the mixture of D-tagatose and a functional polymer excipient co-dissolved in a solvent, as presently claimed, it is clear that the material comprising tagatose, granule excipient and 75% ethanol solution of Bai in view of Zehner and Kim would be capable of performing the intended use, i.e. use as a D-tagatose spray-drying feed formulation and to produce a excipient/D-tagatose composite having a glass transition temperature of greater than 30oC, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

	
Regarding claim 5, Bai further teaches wherein 10% to 35% tagatose and 30% to 55% granule adjuvant (i.e., excipient) is added, wherein the amount is prescribed in weight percent (i.e., ranges include tagatose and excipient in weight ratio of 1:1) (Bai, page 13, Example 2; claim 8). 
As set forth in MPEP 2144.05, in the case where the claimed ratio of D-tagatose and functional excipient range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Zehner and Kim, as applied to claim 7 above, further in view Hugo. 
Regarding claim 8, Bai in view of Zehner and Kim does not explicitly disclose wherein the acetone and the water are provided at a ratio of between 1:1 and 4.6:1 (v/v%), as presently claimed.
With respect to the difference, Hugo teaches solid dispersions with different amorphous polymers manufactured from two solvent systems by spray drying (Hugo, Abstract, ‘Materials and methods’; page 404, first paragraph), where excipients which have been used to prepare solid dispersions by spray drying include hydroxypropylmethylcellulose (Hugo, Table 2; Table 4) and wherein excipients were dissolved in ethanol 96%, in a mixture with water 8:2 (volumetric) (i.e., about 76.8% ethanol aqueous solution, which is substantially identical to the 75% ethanol aqueous solution taught in Bai) or as a mixture of acetone/water 7:3 (volumetric) (i.e., 2.33:1 v/v%) (Hugo, page 404, first paragraph).
Hugo is analogous art, as Hugo is drawn to the preparation of solid dispersions by spray drying wherein an excipient is dissolved in a mixture of acetone/water (Hugo, page 404, first paragraph).
In light of the disclosure of Hugo of the equivalence and interchangeability of using an ethanol-water solution as disclosed in Bai (Bai, page 12, paragraph 5), with acetone and water provided at a ratio of between 1:1 and 4.6:1 (v/v%) as presently claimed, it would therefore been obvious to one of ordinary skill in the art to use a mixture of acetone/water 7:3 (volumetric) as the solvent in Bai in view of Zehner and Kim, and thereby arrive claimed invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Zehner and Kim, as applied to claim 1 above, further in view of Hugo and Martyn et al. (US 2016/0015792 A1; hereinafter Martyn).
Regarding claim 9, Bai further teaches wherein 10% to 35% tagatose and 30% to 55% granule adjuvant (i.e., excipient) is added, wherein the amount is prescribed in weight percent (i.e., ranges include tagatose and excipient in weight ratio of 1:1) (Bai, page 13, Example 2; claim 8). 
As set forth in MPEP 2144.05, in the case where the claimed ratio of D-tagatose and functional excipient range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Bai further teaches wherein the pharmaceutical composition is in a form such as a granule, a powder, and the like (Bai, page 4, paragraph 3), and can be used as a health product composition as a drug, a medical food, and the like (i.e., can be used as medicine) (Bai, page 2, paragraph 2).
However, Bai in view of Zehner and Kim does not explicitly disclose (a) wherein the formulation is an about 5% (w/v%) of solution of about 1:1 (w/w) ratio of D-tagatose to function excipient and (b) a co-solvent system of acetone and water are provided in an acetone to water ratio of between 1:1 and 4.6:1 (v/v%), as presently claimed.

With respect to the difference (a), Martyn teaches a sterile powder composition, wherein the composition can be a pharmaceutical product, wherein the powder can be in a form such as granules, particles or powder, and the powder is produced by removal of liquid from a feedstock such as by spray drying (Martyn, [0034]; [0019]; abstract), wherein suitable solvents include ethanol/water and acetone (Martyn, [0167]) and wherein the solids content of the spray-drying feedstock may be in the range from about 0.1% w/w to 50% w/w, such as 1.0% w/w to 40% w/w (Martyn, [0147]).
As Martyn expressly teaches, the settings may vary depending on the type of equipment used, the particle size distribution desired and the nature of the solvent system employed, and wherein the use of there and similar methods allow formation of sterile powders or microparticles with diameters appropriate for use according to the invention (i.e., such as a pharmaceutical product) (Martyn, [0147]; [0019]; abstract). 
Martyn is analogous art, as Martyn is drawn to a liquid feedstock to produce a powder composition by removal of liquid from the feedstock by spray drying (Martyn, [0019]; [0034]).
In light of the motivation of using solids content of from about 0.1% w/w to 50% w/w taught in Martyn, it therefore would have been obvious to one of ordinary skill in the art to use the solids content of the spray-drying feedstock of Martyn as the amount of the tagatose and granule excipient used in the preparation mixture of Bai in view of Zehner and Kim, in order to achieve desired particle size distribution and diameters, and thereby arrive at the claimed invention.
While Martyn does not explicitly disclose the solids content based on w/v%, it would have been obvious to one of ordinary skill in the art that the solids content taught in Martyn would encompass 5% w/v%, as presently claimed, and thereby arrive at the claimed invention. 

With respect to the difference (b), Hugo teaches solid dispersions with different amorphous polymers manufactured from two solvent systems by spray drying (Hugo, Abstract, ‘Materials and methods’; page 404, first paragraph), where excipients which have been used to prepare solid dispersions by spray drying include hydroxypropylmethylcellulose (Hugo, Table 2; Table 4) and wherein excipients were dissolved in ethanol 96%, in a mixture with water 8:2 (volumetric) (i.e., about 76.8% ethanol aqueous solution, which is substantially identical to the 75% ethanol aqueous solution taught in Bai) or as a mixture of acetone/water 7:3 (volumetric) (i.e., 2.33:1 v/v%) (Hugo, page 404, first paragraph).
Hugo is analogous art, as Hugo is drawn to the preparation of solid dispersions by spray drying wherein an excipient is dissolved in a mixture of acetone/water (Hugo, page 404, first paragraph).
In light of the disclosure of Hugo of the equivalence and interchangeability of using an ethanol-water solution as disclosed in Bai (Bai, page 12, paragraph 5), with acetone and water provided at a ratio of between 1:1 and 4.6:1 (v/v%) as presently claimed, it would therefore been obvious to one of ordinary skill in the art to use a mixture of acetone/water 7:3 (volumetric) as the solvent in Bai in view of Zehner and Kim, and thereby arrive claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732         
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        9/28/22